DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 (first occurrence) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The first occurrence of claim 13 is not a complete sentence it does not have a period at the end, and therefore the scope of the claim is not clear with regards to whether there is missing structure that has not been included due to the missing period, therefore the claim is indefinite where the scope is not certain.  Correction can be made by either adding a period to the end or add any additional missing claim language and a period.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13 (second occurrence)-20 been renumbered 14-21.  It is noted that this appears to be because of adding a claim to the first set of claims from the parent case which then lead claim 13 to be the second independent claim instead of claim 12, and such appear to have been copied from the parent case.  The examiner will treat the dependence of the claims to be from the second independent claim 13 when changing dependency.    Applicants are requested to renumber the claims accordingly in any subsequent response.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 9,243,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘726 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.
Claims 1, 4, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, and 17-19 of U.S. Patent No. 9,874,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘303 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.
Claims 1-7, 9, 10, 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, and 12-16 of U.S. Patent No. 10,495,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘250 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.
Claims 1-4, 7, and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,204,127. Although the claims at issue are not 204identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘127 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Putman (2845199).  The reference to Putman discloses the recited vacuum insulated structure (col 1, lines 19-35; col 2, lines 1-11), comprising: a vessel 10,14 (fig 2) the vessel having an outer surface and an inner surface, and the inner surface defining a lumen (fig 2 shows vessel has an inner and outer surface defining a lumen inside near 16), a jacket 11,18 (see fig 2) the jacket being arranged about the vessel and the jacket having an outer surface and an inner surface (fig 2 shows the jacket has an outer and inner surface and surrounds the vessel), a first fitting 17 (fig 2) the first fitting being sealed to the vessel and also to the jacket (col 3 lines 35-75 discuss brazing and soldering between parts of the fitting 17 and the vessel part 14 and jacket part 18 which would create seals, and such also forms a vacuum area 12 which in order to maintain a vacuum must be sealed) the structure defining a sealed insulating space 12 between the vessel and the jacket (col 1 line 63 to col 2 line 41), and the first fitting being positioned such that at least a portion of the sealed insulating space is defined by at least a portion of the first fitting (the bottom portion of the fitting 17 in fig 2 is seen to face the inner spaced area that forms 12 the vacuum space and therefore defines a portion of the insulating space), a portion of the first fitting extending into the sealed insulating space (fig 2 shows the fitting is in the gap between the vessel and jacket which is defined as the insulating space) and the sealed insulating space being at less than atmospheric pressure (such is discussed in the sections identified above as a vacuum which would be an insulating space less than atmospheric pressure by definition), with respect to claim 2, the jacket comprises a region that converges toward the vessel (the top curved part of the jacket around 11 is seen to converge inward which is where the vessel 10 lies and therefore converges inward toward the vessel), with respect to claim 3, the jacket comprises a region that converges toward the first fitting (the jacket portion near 18B converges inward to a location equal to 18A which is around the first fitting so the jacket converges inward toward a diameter that surrounds the end of the first fitting and therefore converges inward toward it), with respect to claim 4, the first fitting comprises a threaded region (see 17 near where threaded end 17A of a pipe threads into the first fitting 17 thereby forming a female threaded region), with respect to claim 5, an edge of the jacket is sealed to the vessel (the claim does not specifically require direct sealing therefore the first fitting 17 forms a seal between the jacket at 18 and the vessel at 14 to meet this claim language), with respect to claim 6, an edge of the jacket is sealed to the first fitting (for the same reason the edge or end edge of jacket at 18 seals to the first fitting 17; see above discussion of sealing), with respect to claim 7, the vessel comprises a closed end (fig 2 shows the bottom end of vessel 10 is closed), with respect to claim 8, the vessel extends in an axial direction (seen in fig 2), and wherein the first fitting has a cross-sectional dimension that varies along the axial direction (fig 2 shows fitting 17 has a groove in its outside which would be varying a cross-sectional dimension), with respect to claim 10, the first fitting comprises a bore there through (fig 2 clearly shoes a bore extending through first fitting 17), with respect to claim 11, the first fitting is characterized as a welding socket, a female threaded fitting, a male threaded fitting, a compression fitting, a flange fitting, a custom fitting, or any combination thereof (as discussed above the fitting includes a female threaded fitting to receive threaded pipe 17A; see fig 2), with regards to claim 12, further comprising a second fitting (the claim is not specific as to what a second fitting is or where it is disposed, therefore 19 can be considered as a second fitting in that it fits the end of the jacket 11). 

Claim(s) 1, 4, 6, 8-12, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bond (3152452).  The reference to Bond discloses the recited vacuum insulated structure (title), comprising: a vessel 28 (fig 1) the vessel having an outer surface and an inner surface, and the inner surface defining a lumen (fig 1 shows vessel has an inner and outer surface defining a lumen inside), a jacket 26 (see fig 1) the jacket being arranged about the vessel and the jacket having an outer surface and an inner surface (fig 1 shows the jacket has an outer and inner surface and surrounds the vessel), a first fitting 16 (fig 1) the first fitting being sealed to the vessel and also to the jacket (the fitting, the vessel part, and jacket part is evacuated and maintained in col 2, lines 31-53, and such a vacuum area in order to maintain a vacuum must be sealed, therefore a seal is implied and must exist to maintain a vacuum) the structure defining a sealed insulating space 30 between the vessel and the jacket (col 2 lines 31-53), and the first fitting being positioned such that at least a portion of the sealed insulating space is defined by at least a portion of the first fitting (the bottom portion of the fitting 16 in fig 1 is seen to face the inner spaced area that forms 30 the vacuum space and therefore defines a portion of the insulating space), a portion of the first fitting extending into the sealed insulating space (fig 1  shows fitting 16 in the space between the vessel 28 and jacket 26 which is defined as the insulating space), and the sealed insulating space being at less than atmospheric pressure (such is discussed in the sections identified above as a vacuum which would be an insulating space less than atmospheric pressure by definition), with respect to claim 4, the first fitting comprises a threaded region (see the outside end portion of 16 that has a threaded sleeve 14 provided thereon is seen to have external male threads), with respect to claim 6, an edge of the jacket is sealed to the first fitting (for the same reason the edge or end edge of jacket at 26 seals to the first fitting 16; see above discussion of sealing), with respect to claim 8, the vessel extends in an axial direction (seen in fig 1), and wherein the first fitting has a cross-sectional dimension that varies along the axial direction (fig 1 shows fitting 16 has a wider or thicker portion, and a changing cross-sectional dimension along its length), with respect to claim 9, the first fitting 16 is seen to have a generally L shaped cross section where the outside longer part of the L is provided with a short leg that extends radially inward to contact the vessel as seen on the left cross section of the member 16 in fig 1, which is generally an L shape), with respect to claim 10, the first fitting comprises a bore there through (fig 1 clearly shoes a bore extending through first fitting 16), with respect to claim 11, the first fitting is characterized as a welding socket, a female threaded fitting, a male threaded fitting, a compression fitting, a flange fitting, a custom fitting, or any combination thereof (as discussed above the fitting includes a male threaded fitting to receive threaded sleeve 14 in fig 1), with regards to claim 12, further comprising a second fitting (the claim is not specific as to what a second fitting is or where it is disposed, therefore 34 can be considered as a second fitting in that it fits the end of the vessel 28), and with regards to claim 21, the reference discusses how the structure is provided and therefore would teach the method, comprising arranging a jacket 26 and a vessel 28 such that the jacket is arranged about the vessel (see fig 1), arranging a first fitting 16 such that at least a portion of the first fitting is disposed between the jacket and the vessel (see 16 connects 26 to 28 and discussion above; fig 1), and sealing the jacket to the first fitting and sealing the first fitting to the vessel so as to define a sealed insulating space between the jacket and the vessel (see discussion above of the sealing of the jacket and vessel to the fitting to form a vacuum space 30),  the first fitting being arranged such that at least a portion of the sealed insulating space 30 is defined by at least a portion of the first fitting (see above where this is discussed, bottom of fitting 16 forms a portion of the space 30), and the sealed insulating space being at less than atmospheric pressure (area 30 is a vacuum insulated and evacuated space which would result in the space being less than atmospheric pressure by definition).

Claim(s) 1-4, 6, 7-16, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Perkins (3943618).  The reference to Perkins discloses the recited vacuum insulated structure, comprising: a vessel (31,11,2; figs 5,3,1), the vessel having an outer surface and an inner surface (see figs 1, 3, 5), and the inner surface defining a lumen (figs 1,3,5); a jacket (30,10,1,21; figs 5,3,1,and 4), the jacket being arranged about the vessel and the jacket having an outer surface and an inner surface (figs 1, 3-5); and a first fitting (32,12,4,22; figs 5, 3, 1, and 4), the first fitting being sealed to the vessel and the first fitting being sealed to the jacket (can be sealed by threads or welds; col 1, lines 36-54), the structure defining a sealed insulating space between the vessel and the jacket (3; fig 1; col 2, lines 58-67; col 5, lines 35-52 discusses space and such can be a vacuum or insulation), a portion of the first fitting extending into the sealed insulating space (figs 1, 3-5 show the fitting in the gap between the jacket and vessel which is defined as the insulating space), and the sealed insulating space being at less than atmospheric pressure (col 5, lines 35-52 discusses insulation and a vacuum are known, and a vacuum is less than atmospheric pressure).  
With respect to claim 2, the jacket comprises a region that converges toward the vessel (fig 4 shows the jacket 21 has a tapered outer surface that converges toward the vessel 20).
With respect to claim 3, the jacket comprises a region that converges toward the first fitting (fig 4 shows the jacket 21 has a tapered outer surface that converges toward the first fitting 22).
With respect to claim 4, the first fitting comprises a threaded region (figs 3-5 show threaded regions on the first fittings 12,22,32).
With respect to claim 6, an edge of the jacket is sealed to the first fitting (figs 1, 3-5 show the first fittings sealed to the jackets at an end of the jacket and therefore an edge).
	With respect to claim 8, the vessel extends in an axial direction, and wherein the first fitting has a cross-sectional dimension that varies along the axial direction (figs 3 and 4 show fittings 12 and 22 which vary in cross-sectional dimension that varies along the axial direction, such as a tapered end of 12 and bore 18, and 22 has a tapered side).
	With respect to claim 9, the first fitting is characterized as having a L-shaped cross-section (fig 3 shows the fitting 12 has an upper end that is wider than the lower end as it steps out to follow the inside of smaller diameter pipe 10 and larger inner diameter pipe 14, this thicker upper portion compared to the lower portion forms an L shape).
	With respect to claim 10, the first fitting comprises a bore therethrough (figs 1, 3, 4, and 5 show the first fittings 4,12,22,32 are seen to be ring shapes and rings have a bore there through the center of the ring).
	With respect to claim 11, the first fitting is characterized as a welding socket, a female threaded fitting, a male threaded fitting, a compression fitting, a flange fitting, a custom fitting, or any combination thereof (the fittings 12,22,32 have female and male threaded portions, as well as fitting 12 has a weld 17).
	With respect to claim 12, comprising a second fitting (figs 1 and 5 show second fittings 5,33).
With respect to claim 13, the reference to Perkins teaches the structure as set forth above for claim 1 and would meet the claim language of claim 13 for the same reasons (see above rejection for further detail of where to find the support for the language).  Specifically: 
A workpiece, comprising: a vessel (31,11,2; figs 5,3,1), the vessel having an outer surface and an inner surface, and the vessel having a lumen defined by the inner surface (figs 1, 3, 5); a jacket (30,10,1,21; figs 5, 3, 1, 4), the jacket being arranged about the vessel and the jacket having an outer surface and an inner surface (figs 1, 3-5); a fitting (32, 12, 4, 22; figs 5, 3, 1, 4); a first amount of sealing material disposed between the fitting and the jacket (figures 3-5 show threads on the fitting between the fitting and the jacket; and col 1, lines 48-54 discusses the use of threads, welding, or combinations of threads and welding, thereby teaching it is known when threads are used weld can be used in place of threads, thereby suggesting the first amount of sealing material), the vessel extending in an axial direction (figs 1, 3-5), the fitting extending in the axial direction (figs 1, 3-5), and the first amount of sealing material being disposed at an intermediate location on the fitting in the axial direction (if the weld is provided along the same area that the threads are provided then threads are found in an intermediate location of the fitting and therefore the weld would be disposed there as well which meets the claim language); and a second amount of sealing material disposed between the fitting and the vessel (figs 3-5 show threads between the fitting and the vessel, and as described previously the reference teaches the use of weld in place of threads, therefore replacing the threads with a weld is suggested as well).  
With respect to claim 14 (renumbered second claim 13), the vessel is characterized as a tube (see figs 1, 5).
With respect to claim 15 (renumbered claim 14), the fitting is positioned at an end of the jacket (figs 1 and 5 at least).
	With respect to claim 16 (renumbered claim 15), the fitting is affixed at an intermediate position along the jacket (figs 3 and 4 show the fitting 12,22 can be at an intermediate portion of the jacket when one considers 10,14 to be the jacket in fig 3 and 21,23 to be the jacket of fig 4).
With respect to claim 19 (renumbered claim 18), the jacket comprises a region that converges toward the vessel (fig 4 shows the jacket 21 has a tapered outer surface that converges toward the vessel 20).
With respect to claim 20 (renumbered claim 19), the jacket comprises a region that converges toward the first fitting (fig 4 shows the jacket 21 has a tapered outer surface that converges toward the first fitting 22).

	With respect to claim 21, (renumbered claim 20), the clam is similar to claim 1 above and has similar limitations covered by the reference so see above:  
	Specifically, a method, comprising: arranging a jacket (30,20, 1, 21; figs 5,3, 1, 4) and a vessel (31, 11, 2) such that the jacket is arranged about the vessel (figs 1, 3-5); arranging a fitting such that at least a portion of the fitting is disposed between the jacket and the vessel (32,12,3,22; see figs 5, 3, 1 and 4); and sealing the jacket to the fitting and sealing the fitting to the vessel so as to define a sealed insulating space between the jacket and the vessel (see above description), the fitting being arranged such that at least a portion of the fitting extends into the sealed insulating space (seen in figs 1, 3-5; see above description too), and the sealed insulating space being at less than atmospheric pressure (vacuum is less than atmospheric; see above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Putman in view of Bond.  The reference to Putman discloses all of the recited structure above with the exception of forming the first fitting with an L shape, but does have a similar inwardly extending portion to contact the vessel.  The reference to Bond discloses the structure above, and it would have been obvious to one skilled in the art to modify the first fitting of Putman by forming such as more of an L shaped member to create the seal between the inner vessel and outer jacket as suggested by Bond where such teaches an equivalent type of shape for an end fitting to span the ends of a jacket and vessel to create a vacuum space can have an L shape to create the span between and define the vacuum space, and such would be an equivalent type of fitting to use providing the benefits of a simplified L shape over the slightly more complicated H shape that Putman teaches thereby potentially lowering production costs.

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perkins.  
The reference to Perkins discloses the structure as set forth above.
	With respect to claim 17 (renumbered claim 16), the first amount of sealing material or the second amount of sealing material comprises a braze material.  It is considered old and well known in the art to use brazing or welding to connect metals together and it would have been obvious to one skilled in the art to use routine experimentation to arrive at the better method of adhering the metals such as using brazing in place of welding when desired for the benefits known to brazing metals as opposed to welding to form a desired sealed connection between metal parts as such is an obvious choice of mechanical expedients.
	With respect to claim 18 (renumbered claim 17), the first amount of sealing material and the second amount of sealing material comprise different braze materials.   It is considered old and well known in the art to use brazing or welding to connect metals together and it would have been obvious to one skilled in the art to use routine experimentation to arrive at the better method of adhering the metals such as using brazing in place of welding when desired for the benefits known to brazing metals as opposed to welding to form a desired sealed connection between metal parts as such is an obvious choice of mechanical expedients, including using different brazing materials for the first and second sealing materials where one skilled in the art would find it obvious to use different materials based on the materials being connected so a vessel that is made of a different material than the jacket would generally be better suited to have different brazing materials used for the different connections between different metals to insure a better seal as such is an obvious choice of mechanical expedients.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mather and Chen disclosing state of the art space pipes with fittings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH